Citation Nr: 0634180	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-00 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Charleston, South Carolina



THE ISSUE

Whether the veteran is eligible to enroll in the VA 
healthcare system.  



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran is reported as having had active service from 
November 1966 to November 1969.  This service has not been 
verified.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the VAMC in Charleston, 
South Carolina.  

The appeal is being remanded to the VAMC.  VA will notify the 
veteran if further action is required.  



REMAND

The veteran in this appeal is seeking enrollment in the VA 
healthcare system.  

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receive such benefits.  38 C.F.R. § 
17.36(a) (2006).  

A veteran who wishes to be enrolled must complete and return 
an Application for Health Benefits (VA Form 10-10EZ) to a VA 
medical facility.  38 C.F.R. § 17.36(d).  

The Secretary of VA determines which categories of veterans 
are eligible to be enrolled, based upon enumerated 
priorities.  Such priorities may include, but are not limited 
to, whether service connection is in effect for any 
disability; the degree of disability; and/or the veteran's 
financial information.  38 C.F.R. § 17.36(b).  

VA must provide a claimant with notification of his 
enrollment status and to what priority group he was assigned.  
38 C.F.R. § 17.36(d)(6).  The notification of this decision 
must be done by letter and inform the claimant of VA's 
reasons and bases for its decision, as well as the veteran's 
appellate rights.  See also 38 C.F.R. § 17.36(d)(2), (4).  

After reviewing the record, the Board finds that the current 
file is not adequate to make an equitable determination in 
this case.  

There is no documentation on file verifying the veteran's 
period of active service.  

The Statement of the Case shows that in June 2003, the 
veteran received a letter from VA advising him that he was 
not eligible for enrollment in VA's health care system.  
However, his Application for Health Benefits (VA Form 10-
10EZ) and the VAMC's response/decision with respect to that 
application are not of record.  

Accordingly, this matter must be REMANDED to the VAMC for the 
following actions:

1.  The originating agency should 
undertake appropriate steps to request 
verification of the veteran's active 
service.  In addition, all pertinent 
supporting information referable to the 
veteran's status in "Priority Group 8" 
should be provided.  

2.  The originating agency also should 
obtain a copy of the veteran's original 
Application for Health Care Benefits (VA 
EZ Form 10-10) claim for enrollment in 
the VA healthcare system and the VAMC's 
response/decision to that application.  

3.  When the requested action has been 
accomplished, the originating agency 
should then readjudicate the issue of 
whether the veteran is eligible to enroll 
in the VA healthcare system in light of 
all the evidence of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if in order, the case should be 
returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the  VAMC.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


